ON PETITION FOR A REHEARING.
Buskirk, J.
A rehearing is asked in this case, not because the questions decided were decided wrong, but for the reason that we did not decide whether the appellants were entitled to redeem the land in question, under the act of June 4th, 1861, 2 G. & H. 251. We did not decide the question, because it was not before us. It is provided by the first section of the above recited act, that where any real property or interest therein shall be sold upon execution or order of sale issued upon any judgment, decree, or judicial proceeding within this State, the owner thereof, his heirs, executors, administrators, or any mortgagee or judgment creditor having a lien upon the same, may redeem such real property, or-interest therein, at any time within one year' from the date of such sale, by paying to the purchaser, his heirs, or assigns, or to the clerk of the court from which such execution or order of sale was .issued, for the use of said purchaser, his heirs, or assigns, the purchase-money, with interest thereon at the rate of ten per cent, per annum. The right of the appellants to redeem, under such statute, depends upon whether they paid the money within the time limited therein. We are not advised by the record whether any steps have been taken looking to a redemption. W'e cannot, even to avoid a multiplicity .of lawsuits, undertake to decide a question not presented by the record, of without any. facts upon which to base a ruling.
The petition is overruled.